Citation Nr: 1449915	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-46 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to increases in the ratings for major depressive disorder, not otherwise specified, currently assigned "staged" ratings of 50 percent prior to October 17, 2012, and 70 percent from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and R.D.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, from February to October 2003, and from September 2006 to December 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office), which granted the Veteran's claim for service connection for major depressive disorder, not otherwise specified, and assigned an initial 10 percent rating.  In an interim December 2009 rating decision, the initial rating was increased to 50 percent.  In April 2012, the matter was remanded to fulfill the Veteran's request for a Travel Board hearing.  In October 2012, a Travel Board hearing was held before a Veterans Law Judge; a transcript of the hearing is included in the claims file.  In November 2013, the Board remanded the matter for additional development.  An interim [January 2014] rating decision granted a 70 percent rating for major depressive disorder, effective October 17, 2012.  The issue is characterized to reflect that "staged" ratings have been assigned, and that both "stages" remain on appeal. 

Because the Veterans Law Judge who conducted the October 2012 Board hearing is no longer with the Board, the Veteran was offered the opportunity to testify at another hearing.  In September 2014, he responded that he did not wish to appear at a hearing and that the Board should consider his case on the evidence of record.

The Board notes that the RO received additional treatment records and medical statements that were associated with the claims file after the last supplemental statement of the case (SSOC) was issued in January 2014.  However, as the claim is granted in full with respect to this portion of the appeal, there is no prejudice to the Veteran and the Board may proceed with adjudication of the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 17, 2012, the Veteran's major depressive disorder was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas were not shown.

2.  From October 17, 2012 to May 30, 2014, the Veteran's major depressive disorder was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment were not shown.

3.  It is reasonably shown that, from June 1, 2014, the Veteran's major depressive disorder has been manifested by symptoms productive of total occupational and social impairment, causing him to be unemployable.


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's major depressive disorder in excess of 50 percent prior to October 27, 2012 and/or in excess of 70 percent from October 27, 2012 to May 30, 2014, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9434 (2014).

2.  A 100 percent schedular rating is warranted for the Veteran's major depressive disorder effective June 1, 2014 (but no earlier).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9434 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the September 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2010 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating; while a January 2014 SSOC readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Significantly, during the October 2012 Travel Board hearing, the Veteran was advised of what he still needs to substantiate the claim; based on the hearing transcript, the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claim.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in June 2009 and December 2013, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Major depressive disorder is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his major depressive disorder.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On June 2009 VA examination, the Veteran reported having positive relationships with all of his family members yet he reported having no close friends.  He had no activities or leisure pursuits.  He denied any history of suicide attempts, violence, or assaultiveness.  He was currently being treated for a mental health disorder with individual counseling and medications including Celexa, Klonopin, and Seroquel; he stated that the counseling was helpful and calmed him down when he would have an anxiety attack.  He reported having a depressed mood 3 to 4 days per week, lasting 5 to 6 hours, mild in severity, and precipitated by work.  His other symptoms of depression included poor energy, poor concentration, very low self-esteem, and passive thoughts of suicide in the past though he reported none at the present time.  He could sleep for 8 to 9 hours per night with medications, but he felt drowsy in the mornings due to the sleep medications.  

On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was slow but clear and coherent.  His attitude toward the examiner was manipulative.  His affect was constricted and his mood was lousy.  His attention was intact.  He was oriented to person, time, and place.  His thought process was unremarkable, and his thought content included paranoid ideation and bizarre delusions.  His judgment and insight were intact.  He reported auditory hallucinations of hearing voices telling him to hurt himself, as well as brief visual hallucinations like a flash of light.  He displayed no inappropriate behavior and no obsessive or ritualistic behavior.  He reported no panic attacks and no homicidal thoughts.  He had no current suicidal ideation.  He had fair impulse control and no episodes of violence.  He had no problem with the activities of daily living.  His remote, recent, and immediate memory was normal.  He was currently full time employed with VA patient services, with a reported loss of 2 weeks from work over the previous 12 month period due to depression.  The examiner diagnosed depressive disorder not otherwise specified and assigned a GAF score of 78.  The examiner explained that the Veteran's significantly elevated total score on the M-FAST test indicated that he may be malingering mental illness.  The examiner opined that the Veteran's depressive disorder symptoms were not severe enough to interfere with his occupational and social functioning.

At the October 2012 Travel Board hearing, the Veteran testified that his current mental health treatment included group therapy and appointments with a psychiatrist every three weeks.  His medications include Citalopram, Clonazepam for anxiety, and an antidepressant as well.  He was employed at the VA Medical Center as a program support assistant.  He testified that his disability affected his ability to work on a daily basis as it made it hard for him to function, and he had a lot of headaches from the stress and anxiety of his job; he testified that he was moved to a different department because he was having a lot of problems with anxiety and stress.  He testified that his psychiatrist stated he could not take his headache medication and his depression medication at the same time.  He testified that his antidepressant medication caused him to be very drowsy, which he believed made it dangerous for him to drive.  He testified that he had sporadic suicidal ideation, and he heard voices passively telling him to hurt himself; he counteracted these thoughts by calling friends and thinking positive thoughts.  He testified that he always felt paranoid and on guard as if he will be attacked.  He testified that he would wake up five or six times per night and pace throughout his house in the morning, and as a result he would often feel as if he never slept.  He testified that he talked to his sister and his god-sister but was not as close to the rest of his family.  He testified that he had no hobbies or interests.  He reported having flashbacks and nightmares of his combat experiences.  

On January 2013 VA treatment, the Veteran reported experiencing a high level of job stress.  On mental status examination, the Veteran had good eye contact and was cooperative.  His mood was "tired" and his affect appeared mood-congruent.  His speech was within normal limits.  He denied having any suicidal or homicidal thoughts.  His thought process seemed logical and goal directed.  He displayed no evidence of an active thought or perceptual disorder and no significant deficits in his cognitive functioning were observed.  His insight and judgment seemed fair.  The diagnoses were depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  A GAF score of 58 was assigned.

On December 2013 VA examination, pursuant to the Board's November 2013 remand, the Veteran's diagnoses included depressive disorder and anxiety disorder, not otherwise specified.  He was noted to have had daily variable progressive depression symptoms for approximately 20 years, which had increasingly limited his psychosocial and occupational functioning.  He reported symptoms including decreased energy, motivation, interests, self-esteem, libido, concentration, appetite, patience, and hope, and he reported that his symptoms had worsened over time due to his chronic insomnia, headache and neck pains, multiple personal losses, and his progressive social isolation, which had left him feeling more isolated.  He had increasing suicidal ideation but no suicidal gestures or current impulses or intent.  He had no homicidal ideation, impulses or intent, despite multiple adverse interactions with coworkers whom he perceived as hostile, disparaging, and demeaning.  He slept restlessly and lightly for approximately 2 to 4 hours per night, with sleep regularly disrupted by somatic pains, nighttime hypervigilance, recurrent distressing dreams (military and non-military) about dangers or harm to him and others, and worrisome thinking about past, current, and anticipated future stressors.  He had no history of manic or psychotic symptoms.  Regarding anxiety, he reported symptoms including insomnia, irritability, recurrent combat nightmares and memories, hypervigilance, social anxiety with isolating behaviors but no clear avoidant behaviors, and emotional detachment.  His symptoms also included muscle tension, fatigue, impatience, a need for routines and structure, a pervasive sense of dread, worrisome thinking, and progressive discrete panic episodes, with multiple emergency room visits for "chest pain".  He had no history of phobic or notable obsessive-compulsive symptoms.  He received ongoing VA treatment for his depressive and anxiety disorders including medication that he reported helped a little but also made him feel more tired and depressed.  The examiner assigned a GAF score of 50, noting that it would be clinically speculative to attempt to delineate the respective GAF scores for the two psychiatric conditions.  The examiner opined that the psychiatric disabilities caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner further opined that it would not be possible to differentiate what portion of the occupational and social impairment indicated was caused by each mental disorder, noting that the Veteran's chronic anxiety and depression symptoms had been continuous, progressive, biologically and behaviorally interactive, and concurrent.

On mental status examination, the Veteran was oriented, alert, attentive, and appropriate attired.  He was initially very reserved but he was able to respond appropriately to questions with adequate insight, judgment, and intellectual function.  He had no delusional perceptions.  His affect and mood were significantly depressed, with a worried facies.  The Veteran reported that he had never been married and had no children; he would have liked to have a family but had not been able to get close to anyone due to his anxiety, depression, and somatic pains.  He had occasional brief superficial contacts with his mother, was estranged from his siblings, and had no trusted friends.  He did not socialize and spent all of his non-work time alone in his home.  He had attempted to attend a gym for a period of time at his psychotherapist's encouragement but was hurting too much, lost interest, and had no energy.

Based on these findings, a January 2014 rating decision granted the Veteran a 70 percent rating for major depressive disorder, effective October 17, 2012 (the date of the Board hearing with testimony of worsening severity of symptoms).

On May 2014 VA treatment, the Veteran reported that he continued to experience stress related to his work, and he was distressed to the point that he planned to transition from his position on June 1, 2014.  He had contacted personnel and was in the process of applying for disability retirement.

In a June 3, 2014 medical treatment letter, the Veteran's treating psychologist noted that he had been treating the Veteran on a regular basis since October 2008.  He noted that the Veteran was pending medical retirement from his place of employment and was not considered able to work at that time.

In a September 2014 medical treatment letter, the Veteran's treating psychiatrist noted that the Veteran had been treated with medical management since 2004, and he was also being seen for psychological services.  The treating psychiatrist had last seen the Veteran in June 2014, and prior to that in July 2012; he had been seen most consistently by his psychologist, most recently in September 2014.  He was being treated for a diagnosis of depression and anxiety disorders, not otherwise specified, and his medication regimen included citalopram for depression and anxiety, quetiapine to augment citalopram for mood, and clonazepam as needed for anxiety.  At his last appointment, he had indicated an increased degree of stress related to psychosocial challenges, but he noted his mood had been generally stable, and his medications had been effective and well tolerated. 

On September 2014 mental impairment questionnaire, the Veteran was noted to have received care once to twice per month since January 2014, and monthly since 2008.  His diagnoses included recurrent major depression and anxiety disorder.  A GAF score of 45 was assigned.  He was noted to be seen frequently for psychotherapy for signs and symptoms of depression, as his symptoms were worsening.  His symptoms included lethargy, depressed mood, difficulty with concentration and social interaction, and intermittent suicidal ideation, indicating significant depression.  His prognosis was guarded.  Regarding his mental abilities and aptitudes needed to do unskilled work, the following were rated "seriously limited": remembering work-like procedures, understanding and remembering very short and simple instructions, sustaining an ordinary routine without special supervision, and asking simple questions or requesting assistance.  Being aware of normal hazards and taking appropriate precautions were rated "limited but satisfactory".  Completing a normal workday and workweek without interruptions from psychological based symptoms and dealing with normal work stress were rated "no useful ability to function".  All other abilities needed to do unskilled work were rated "unable to meet competitive standards".  Regarding his mental abilities and aptitudes needed to do semiskilled and skilled work, the Veteran was rated "unable to meet competitive standards" for understanding and remembering detailed instructions, carrying out detailed instructions, and setting realistic goals or making plans independently of others.  He was rated "no useful ability to function" for dealing with stress of semiskilled and skilled work.  The evaluating psychologist opined that the Veteran has been unable to maintain employment due to inability to tolerate work related stress.  He was noted to have moderate restriction of activities of daily living, and marked difficulties in maintaining social function, and difficulties in maintaining concentration or persistence or pace.  

The Veteran submitted an October 2014 letter from the Office of Personnel Management, approving his disability retirement due to major depressive disorder.  

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disabilities.

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that prior to October 17, 2012, symptoms of the Veteran's major depressive disorder produced deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  He did not display obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  

Although the Veteran reported paranoid ideation, bizarre delusions, and auditory and visual hallucinations on June 2009 VA examination, the examiner nonetheless assigned a GAF score of 78, reflecting rather mild symptoms.  The examiner explained that the Veteran's significantly elevated total score on the M-FAST test indicated malingering.  Furthermore, the June 2009 examiner opined that the Veteran's depressive disorder symptoms were not severe enough to interfere with his occupational and social functioning.  The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas, and a 100 percent schedular rating requires total occupational and social impairment.  The Veteran was employed full-time as a medical support assistant during this period.  See VA Form 21-8940 dated in August 2014.  Here, deficiencies in most areas simply were not shown prior to October 17, 2012, nor was total occupational and social impairment.  

Continuing the analysis, the reports of the VA examinations, treatment records, and lay statements, overall, do not show the Veteran's major depressive disorder to have been of such severity as to warrant a 100 percent schedular rating from October 17, 2012 to May 30, 2014.  There is no evidence (or even allegation) during that time period of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The treatment records and examinations consistently show appropriate thought processes and appropriate behavior.  There were infrequent reports of [only] sporadic suicidal ideation, and although the Veteran testified that he heard voices passively telling him to hurt himself, such delusions were not persistent as he was able to counteract them by thinking positive thoughts and calling friends; he reported increasing suicidal ideation on December 2013 VA examination, yet he had no impulses or intent and was therefore not in persistent danger of hurting himself or others.  While the observations by the VA examiners and treatment providers suggest that the Veteran had increasingly limited social relationships, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplate deficiencies in most areas).  The disability picture presented was not one consistent with the criteria for a schedular 100 percent rating.  Significantly, the Veteran was employed full-time as a medical support assistant during this period.  See VA Form 21-8940 dated in August 2014.  Consequently, such rating for major depressive disorder is not warranted from October 17, 2012 to May 30, 2014.  

The Board notes that the Veteran's GAF scores throughout the appeal period have generally ranged from 50 (December 2013 VA examination) to 78 (June 2009 VA examination) prior to June 1, 2014, consistent with moderate ranging to severe symptoms on which the 50 percent, then 70 percent ratings are based.  Consequently, the GAF scores (of themselves) do not provide a separate basis for increasing the ratings.  The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's symptoms of major depressive disorder.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent and 70 percent ratings assigned for the periods of time on appeal; thus the lay statements do not support the assignment of additional higher schedular ratings prior to June 1, 2014.

Regarding the period of time from June 1, 2014, the Board finds no reason to dispute the opinions from the Veteran's treating psychologists and psychiatrist, as they are laid out with detailed reasoning in support of the finding that the Veteran's major depressive disorder has caused total occupational impairment during this period.  In June 2014, the treating psychologist noted that the Veteran was pending medical retirement from his place of employment and was not considered able to work at that time.  [The Board notes the Veteran's own report on May 2014 VA treatment that he planned to transition from his position on June 1, 2014 and was currently in the process of applying for disability retirement.]  On the September 2014 mental impairment questionnaire, the Veteran's symptoms were worsening and included lethargy, depressed mood, difficulty with concentration and social interaction, and intermittent suicidal ideation.  He was rated as having "no useful ability to function" regarding being able to complete a normal workday and workweek without interruptions from psychological based symptoms and dealing with normal work stress.  All other abilities needed to do unskilled work were rated "unable to meet competitive standards".  He was rated as having "no useful ability to function" for dealing with stress of semiskilled and skilled work.  The evaluating psychologist opined that the Veteran was unable to maintain employment due to inability to tolerate work related stress.  

The Board finds that, from June 1, 2014, the Veteran and his treating mental health personnel have reported he has symptoms associated with major depressive disorder consistent with total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity.  Consequently, the Board finds that the criteria for a schedular 100 percent rating are met from June 1, 2014.

All symptoms of the Veteran's major depressive disorder are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted for the period prior to June 1, 2014.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that the Veteran was employed full-time until June 1, 2014, when he began disability retirement due to his service-connected major depressive disorder.  As a 100 percent schedular rating for major depressive disorder is being granted from June 1, 2014, entitlement to a TDIU rating (i.e., a total rating under alternate criteria) is rendered moot for this period.  Also, as the evidence shows that the Veteran was employed full-time until May 30, 2014, the matter of entitlement to a TDIU rating is not raised for the period prior to June 1, 2014.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for major depressive disorder in excess of 50 percent prior to October 27, 2012 and/or in excess of 70 percent from October 27, 2012 to May 30, 2014, are denied.

A 100 percent schedular rating is granted for the Veteran's major depressive disorder effective June 1, 2014, subject to the regulations governing payment of monetary awards.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


